669 S.E.2d 216 (2008)
DIXON et al.
v.
LOUDOUN COMMUNICATIONS, INC. et al.
No. A08A1393.
Court of Appeals of Georgia.
November 4, 2008.
Bannister & Black, Charles Clay Black, for Appellant.
Pursley, Lowery & Meeks, Eric Noyes Van De Water, Fisher & Phillips, Joseph Patrick Shelton, Terri Ryan Stewart, Atlanta, for Appellees.
BARNES, Chief Judge.
In this case, the following circumstances exist and are dispositive of the appeal:
(1) The evidence supports the judgment;
(2) No reversible error of law appears and an opinion would have no precedential value; and
(3) The judgment of the court below adequately explains the decision.
The judgment of the court below therefore is affirmed in accordance with Court of Appeals Rule 36.
Judgment affirmed.
JOHNSON, P.J., and PHIPPS, J., concur.